Case: 14-11790       Date Filed: 05/04/2015     Page: 1 of 4


                                                                  [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-11790
                             ________________________

                     D.C. Docket No. 4:11-cv-00284-WTM-GRS



ROBERT WILLIAMS,

                                                       Plaintiff - Appellant,

versus

GEORGIA STEVEDORE ASSOCIATION, INC.,
INTERNATIONAL LONGSHOREMEN'S ASSOCIATION
LOCAL NUMBER 1414, SAVANNAH, GEORGIA,

                                                       Defendants - Appellees.

                             ________________________

                     Appeal from the United States District Court
                        for the Southern District of Georgia
                           ________________________

                                      (May 4, 2015)

Before ED CARNES, Chief Judge, COX, Circuit Judge, and ROYAL, * District
Judge.

*
  Honorable C. Ashley Royal, United States District Judge for the Middle District of Georgia,
sitting by designation.
                Case: 14-11790        Date Filed: 05/04/2015       Page: 2 of 4




PER CURIAM:

       The Plaintiff, Robert Williams, is a longshoreman employed pursuant to a

collective bargaining agreement. Defendant International Longshore Association

(“International Longshore”) is a labor union that contracts with employers to

secure the employment of longshoremen, including the Plaintiff.                       Defendant

Georgia Stevedore Association, Inc. (“Georgia Stevedore”), 1 is the collective

bargaining representative for multiple stevedore companies operating at the Port of

Savannah, Georgia. The Plaintiff appeals the grant of summary judgment in favor

of the Defendants.

       International Longshore uses a hiring hall to supply workers to the

companies represented by Georgia Stevedore. A “header” is someone who selects

from the hiring hall a group of qualified longshoremen to act as a “gang.”

Although Plaintiff is not “Company Header,” he could act as a header based on his

seniority when a Company Header was not available. In 2010, the Plaintiff was

suspended from acting as a header for one year. In 2011, the Plaintiff received a

thirty-five day suspension from work. In 2012, the Plaintiff was suspended from

work for thirty days and his header status was permanently revoked.

1
  Georgia Stevedore contends that we lack jurisdiction under Title VII because Georgia
Stevedore has less than fifteen employees. The Supreme Court held in Arbaugh v. Y&H Corp.
that “the threshold number of employees for application of Title VII is an element of a plaintiff’s
claim for relief, not a jurisdictional issue.” 546 U.S. 500, 516, 126 S. Ct. 1235, 1245 (2006). We
decide this case on other grounds.
                                                2
              Case: 14-11790     Date Filed: 05/04/2015   Page: 3 of 4


      The Plaintiff asserts three claims against the Defendants for improper

retaliation under Title VII. The Plaintiff claims he was improperly retaliated

against for the following three protected activities: (1) hiring Linda Walker, whom

the Plaintiff claims he was told not to hire because she frequently complained of

gender discrimination; (2) filing his claim with the EEOC; and (3) filing this

lawsuit.

      The district court granted summary judgment for the Defendants on all

claims. On the hiring of Linda Walker, the Plaintiff did not produce any evidence

from which a fact-finder, reviewing the objective circumstances, could conclude

that the Plaintiff was opposing discrimination against Walker by hiring her. The

district court did not err in concluding that hiring Walker was not protected

activity. (Order, D.E. 149 at 10–12).

      On the filing of his EEOC claim, the district court determined that this was a

protected activity, but held that the Plaintiff had not shown a causal nexus between

the January 6, 2010, filing of his EEOC claim and his thirty-five day suspension

from work in December 2011 (the alleged retaliation). (Id. at 14–17). The district

court properly concluded that the Plaintiff “relies on [the] ‘temporal proximity’

argument to establish a causal link between his EEOC filing and his eventual

suspension in December 2011.” (Id. at 15). And, we find no error in the district




                                         3
               Case: 14-11790     Date Filed: 05/04/2015    Page: 4 of 4


court’s conclusion that “[t]his gap in time is simply too long to establish any kind

of causal connection to support a claim of retaliation.” (Id. at 16).

      As to the filing of this lawsuit, the district court determined that this was a

protected activity and that the Plaintiff had shown a causal nexus between the

filing of this lawsuit in November 2011 and his thirty day suspension and the

permanent revocation of his header status in January 2012 (the alleged retaliation).

The burden then shifted to the Defendants to show a non-discriminatory reason for

the discipline. The district court held that the Defendants met this burden by

showing that the discipline resulted from the Plaintiff’s refusal to follow the

instructions of his supervisor. (Id. at 19–20). The burden then shifted back to the

Plaintiff to present evidence that this non-discriminatory reason was pretextual.

The district court did not err in concluding that the Plaintiff failed to present

evidence from which a reasonable fact-finder could conclude that the disciplinary

actions taken were pretextual. (Id. at 20–22).

      We find no reversible error in the district court’s grant of summary judgment

in favor of the Defendants.

      AFFIRMED.




                                           4